DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/11/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) and prior art rejection previously set forth in the Non-Final Office Action mailed 05/06/2022.
No claims have been cancelled.
Claims 16 and 17 are new.
Claims 1-17 are currently pending and considered below.

Examiner’s Comment
	A telephone call was attempted to contact the Attorney for Applicant, Justin Lampel, as noted in the Remarks filed on 08/11/2022, to request filing of a Power of Attorney to discuss examiner’s amendments to place the claims into condition for allowance. However, the phone call could not be connected.

Election/Restrictions
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) as set forth in this Office Action. Claims 11 and 12, previously withdrawn from consideration as a result of a restriction requirement, would require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A-D, as set forth in the Office action mailed on 01/21/2022, is hereby withdrawn and claims 11 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1, 11, 16, and 17 are objected to because of the following informalities:  
Claim 1, line 7, “the opening channel” should read --the first opening channel--
Claim 1, line 12, “reversable” should read --reversible--
Claim 1, line 13, “that raised edge” should read --that the raised edge--
Claim 11, line 2, “the foot unit” should read --the foot-brace unit--
Claim 16, line 7, “the opening channel” should read --the first opening channel--
Claim 17, line 7, “the opening channel” should read --the first opening channel--
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a foot-brace unit having a top edge and a bottom edge” in line 10. It is unclear what the top edge and the bottom edge are relative to with respect to the foot-brace unit. To overcome this rejection, the Office suggests amending the claim language similar to --a foot-brace unit having a top edge configured to be positioned towards toes of a user’s foot and a bottom edge configured to be positioned towards a heel of the user’s foot--. Claims 2-15 are similarly rejected by virtue of dependency on claim 1.	Claim 7 recites the limitation “a raised edge on the foot-brace unit” in line 2. It is unclear if Applicant is claiming an additional raised edge on the foot-brace unit from that of claim 1. To overcome this rejection based on the disclosure of the invention, the Office suggests deleting this claim language from claim 7.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record alone or in combination fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a back-plate unit, a first opening channel extending from a first side to a second side of the back-plate unit, an extended bar located within the first opening channel, a strap having a first end and a second end wherein the strap is secured to the extended bar, a foot-brace unit having a top edge and a bottom edge wherein the second end of the strap is secured to the foot-brace unit, and a raised edge on the foot-brace unit wherein the foot-brace unit is reversible so that the raised edge is located on the top edge of the foot-brace or on the bottom edge of the foot-brace unit.
Regarding independent claim 16, the prior art of record alone or in combination fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a back-plate unit, a first opening channel extending from a first side to a second side of the back-plate unit, an extended bar located within the first opening channel, a strap having a first end and a second end wherein the strap is secured to the extended bar, a foot-brace unit having a top edge and a bottom edge wherein the second end of the strap is secured to the foot-brace unit, and a raised edge on the foot-brace unit wherein the raised edge secures a removable scale which is placed on a top surface of the foot-brace unit.
Regarding independent claim 17, the prior art of record alone or in combination fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a back-plate unit, a first opening channel extending from a first side to a second side of the back-plate unit, an extended bar located within the first opening channel, a strap having a first end and a second end wherein the strap is secured to the extended bar, a foot-brace unit having a top edge and a bottom edge wherein the second end of the strap is secured to the foot-brace unit, and a second extended bar located on a seat of the exercise device wherein the strap passes behind the second extended bar and allows the strap to move in a parallel manner with respect to the foot-brace unit.
The closest prior art of record to Thompson (US Patent No. 6,767,314) teaches an exercise device comprising a back-plate unit (riser assembly 100), a first opening channel extending from a first side to a second side of the back-plate unit (opening channels formed by corresponding aligned pairs of riser-rod-receiving apertures 16), an extended bar (cord-riser rod 91) located within the first opening channel, a strap (92) having a first end and a second end wherein the strap is secured to the extended bar (at 94), and a foot-brace unit (96). Thompson teaches the foot-brace unit as an ankle-encircling harness, but does not teach wherein the foot-brace unit has a top edge and a bottom edge, and a raised edge on the foot-brace unit wherein the foot-brace unit is reversible so that the raised edge is located on the top edge of the foot-brace or on the bottom edge of the foot-brace unit; a raised edge on the foot-brace unit wherein the raised edge secures a removable scale which is placed on a top surface of the foot-brace unit; or a second extended bar located on a seat of the exercise device wherein the strap passes behind the second extended bar and allows the strap to move in a parallel manner with respect to the foot-brace unit.
The prior art of record to Rovinsky et al. (US Patent No. 5,599,260) teaches a foot-brace unit (3) that is connectable to a strap, where the foot-brace unit has a top edge and a bottom edge configured to be located respectively towards the toes and the heel of a user’s foot. Rovinsky et al. does not teach a back-plate unit, a raised edge on the foot-brace unit wherein the foot-brace unit is reversible so that the raised edge is located on the top edge of the foot-brace or on the bottom edge of the foot-brace unit; or a raised edge on the foot-brace unit wherein the raised edge secures a removable scale which is placed on a top surface of the foot-brace unit.
The prior art of record to Lind (US Patent No. 5,176,595) teaches a foot-brace unit (48) having a raised edge (52, 54) that can be positioned towards toes of a user’s foot or towards a heel of the user’s foot, but does not teach a back-plate unit; wherein the foot-brace unit is attachable to a strap; wherein the foot-brace unit is reversible; the raised edge securing a removable scale which is placed on a top surface of the foot-brace unit; or a second extended bar located on a seat of the exercise device wherein the strap passes behind the second extended bar and allows the strap to move in a parallel manner with respect to the foot-brace unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784